Dismissed and Memorandum Opinion filed November 24, 2004








Dismissed and Memorandum Opinion filed November 24,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-01039-CV
____________
 
CITIBANK SOUTH
DAKOTA, N.A., Appellant
 
V.
 
MICHAEL R. DOWNING, Appellee
 

 
On Appeal from the
County Court
at Law No. 2
Fort Bend County,
Texas
Trial Court Cause
No. 17825
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 5, 2000.  Appellee, Michael R. Downing, had petitioned
for voluntary bankruptcy in the United States Bankruptcy Court, Southern
District of Texas, Houston Division, under Cause No. 00-41923-H2-7.  Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, we stayed all proceedings in the
appeal.  See Tex. R. App. P. 8.2.  




On February 1, 2001, this Court ordered the cause abated and
treated as a closed case.  In response to
status orders issued by this court on August 12, 2004 and September 30, 2004,
appellee notified this court that the bankruptcy court entered an Order of
Discharge on April 24, 2001. 
Accordingly, the appellate case was ordered reinstated and placed on the
court=s active docket.  
On November 15, 2004, appellant filed a motion to dismiss the
appeal because the underlying debt was discharged in appellee=s bankruptcy proceeding..  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 24, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.